    Case 1:19-mj-00505-TCB Document 1 Filed 11/27/19 Page 1 of 3 PageID# 1

                                                                                    .L^D
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                           M        21 A 11: liM
                                        Alexandria Division


 UNITED STATES OF AMERICA,                         ^                      mlc.XAau.ma. V.aGIKiA
         V.                                                    No. l:19MJSb5

 EVELYN V. LEWIS.
                                                               Court Date: December 2, 2019

         Defendant.


                                   CRIMINAL INFORMATION


                                COUNT I (Misdemeanor 6427639)

THE UNITED STATES ATTORNEY CHARGES THAT:


        On or about October 6, 2019, at Fort Myer, Virginia, within the special maritime and

territorial jurisdiction of the United States in the Eastern District of Virginia, the defendant,

EVELYN V. LEWIS, did unlawfully, knowingly, and intentionally possess a mixture and

substance which contains a detectable amount of marijuana, a Schedule I controlled substance.

(In violation of Title 21, United States Code, Section 844(a).)
Case 1:19-mj-00505-TCB Document 1 Filed 11/27/19 Page 2 of 3 PageID# 2
Case 1:19-mj-00505-TCB Document 1 Filed 11/27/19 Page 3 of 3 PageID# 3
